internal_revenue_service number release date index numbers ----------------------------------------- ----------------------------- -------------------------- --------------------------------------- in re -------------------------------------------- -------------------- ---------------------------- att’n ------------------------------ department of the treasury washington dc person to contact ---------------- id no ------------- telephone number --------------------- refer reply to cc ita br05 plr-128983-07 date date legend state a --------- state_agency a ------------------------------------------------------------------ program m ---------------------------------------------- crisis x ----------------------------------------------------------------------------------- ------------------------------------------------------------------------------------------------------ date n ------------------- amounts dollar_figurew ------------------- dollar_figurex ------------- dollar_figurey ---------- dollar_figurez -------- dear ------------ this letter responds to your authorized representatives’ letter and submissions of date and other correspondence and submissions in which they requested on your state_agency a’s behalf rulings regarding the proper federal tax treatment of certain payments you make to for or on behalf of state a homeowners under program m as more fully described below specifically rulings were requested that the subject payments are not includible in the gross incomes of the recipients for federal_income_tax purposes and therefore are not subject_to information reporting under sec_6041 of the internal_revenue_code the code we are pleased to address your concerns amounts paid to for or on behalf of state a homeowners voluntarily participating the information submitted also indicates that state a is suffering an ongoing facts the information submitted indicated that you state_agency a are an agency of the government of state a created by the state a legislature you are responsible for the administration of a large number of state laws including those relating to insurance regulation banking regulation fire marshall and prevention activities and the state treasury and state comptroller among other responsibilities you are responsible for implementing and administering program m more fully described below crisis crisis x which is substantially and adversely affecting the public health safety and general welfare of state a homeowners during the state a legislature recognizing that the crisis is causing extreme hardship to state a homeowners enacted into law program m program m is intended to address and ameliorate crisis x and its adverse affects on state a homeowners under program m the state has allocated approximately dollar_figurew to be spent from its general revenues to address the underlying causes of and eliminate crisis x the program is authorized through date n in program m consist primarily of three benefits or components a free home inspections designed to identify factors contributing to crisis x and to make recommendations for their cure free inspections b grants of up to dollar_figurey to homeowners to implement recommendations resulting from the home inspections improvement grants and c interest payments on private loans of up to dollar_figurey for up to years on loans procured by homeowners to address inspection deficiencies and recommendations interest payments in general the free inspection benefit is available statewide to owners of site-built single family homes grants are limited to one-half the actual cost of recommended corrections not to exceed dollar_figurey the interest- payment benefit may not be combined with a program grant benefit program benefits are principally directed at moderate income households and below located in areas identified as contributing to crisis x grants and interest payments are limited to residences valued for insurance purposes at less than dollar_figurex law analysis gross_income defined law gross_income includes all income from whatever source derived the concept of gross_income encompasses accessions to wealth clearly realized over which taxpayers have complete dominion 348_us_426 1955_1_cb_207 sec_61 of the code provides generally that except as otherwise provided by although sec_61 provides for broad includibility in gross_income the internal revrul_98_19 1998_1_cb_840 and revrul_76_373 1976_2_cb_16 concern revenue service has consistently held that payments made under legislatively provided social benefit programs for the promotion of the general welfare that do not represent compensation_for services are not includible in a recipient’s gross_income revrul_74_205 1974_1_cb_20 provides that replacement housing payments received by individuals under the housing and urban development act of are not includible in gross_income under the general welfare exclusion the payments made under the act help individuals and families displaced from their homes businesses or farms by federal or federally assisted programs in acquiring decent safe and sanitary dwellings of modest standards sufficient in size to accommodate the displaced owners the taxation of relocation payments under title i of the housing_and_community_development_act_of_1974 act which has the primary objective of developing viable urban communities by providing decent housing and a suitable living environment and expanding economic opportunities principally for persons of low and moderate income revrul_98_19 holds that relocation payments authorized by the act and made by a local_government to individuals moving from flood-damaged areas to other residences are in the nature of ‘general welfare’ and therefore are not includible in gross_income similarly revrul_76_373 holds that relocation payments eg for reasonable expenses in moving a person’s family or personal_property made to individuals displaced by activities assisted under title i of the act are in the nature of ‘general welfare’ and therefore are not includible in gross_income see also revrul_76_395 1976_2_cb_16 made to for or on behalf of participating homeowners are critically linked and commensurate with the specific problems presented do not exceed necessary corrective action and are principally directed at moderate-income households and below located in areas contributing to crisis x we conclude therefore that the value of the described free inspections improvement grants and interest payments made to for or on behalf of homeowners participating in program m are in the nature of general welfare and as such are not includible in the gross incomes of the recipients information reporting requirements payments and benefits made to for or on behalf of the homeowners participating in program m sec_6041 of the code provides that all persons engaged in a trade_or_business and making payment in the course of such trade_or_business to another person of rent salaries wages premiums annuities compensations remunerations state a has established program m to eliminate crisis x program payments you also inquired about possible information reporting requirements for sec_1_6041-1 of the treasury regulations regulations provides that emoluments or other fixed or determinable gains profits and income other than payments to which sec_6042 sec_6044 sec_6047 d a or 6050n a applies and other than payments with respect to which a statement is required under the authority of sec_6042 sec_6044 or sec_6045 of dollar_figure or more in any taxable_year or in the case of such payments made by the united_states the officers or employees of the united_states having information as to such payments and required to make such returns in regard thereto by the regulations hereinafter provided for shall render a true and accurate return to the secretary under such regulations and in such form and manner and to such extent as may be prescribed by the secretary setting forth the amount of such gains profits and income and the name and address of the recipient of such payment except as otherwise provided in sec_1_6041-3 payments for which no return of information is required under sec_6041 and foreign-related items and other exceptions every person engaged in a trade_or_business shall make an information_return for each calendar_year with respect to payments it makes during the calendar_year in the course of its trade_or_business to another person of fixed or determinable income described in paragraph a i a salaries wages commissions fees and other forms of compensation_for services rendered aggregating dollar_figure or more or b interest including original_issue_discount rents royalties annuities pensions and other gains profits and income aggregating dollar_figure or more of this section return required by subparagraph of this paragraph shall be made on forms and sec_1_6041-1 of the regulations provides in pertinent part that the term all persons engaged in a trade_or_business as used in sec_6041 includes not only those so engaged for gain or profit but also organizations the activities of which are not for the purpose of gain or profit thus the term includes the organizations referred to in sec_401 sec_501 sec_501 and sec_521 and in paragraph i of this section regulation however its appearance in the phrase fixed or determinable gains profits and income indicates that what is referred to is gross_income and not the gross amount_paid thus sec_6041 requires you to report only those payments in excess of dollar_figure includible in a recipient’s gross_income of homeowners participating in state a’s program m are in the nature of general welfare and are not income to the recipients under sec_61 as a result you do not have to report the payments under sec_6041 in this case the value of payments and other_benefits made to for or on behalf sec_1_6041-1 of the regulations provides in pertinent part that the the word income as used in sec_6041 is not defined by statute or conclusions based on the facts and information submitted and the representations made the following rulings are issued respecting the payments you state_agency a make to for or on behalf of homeowners participating in program m as more fully described above such payments are not income to the participating homeowners under sec_61 of the code and you are not required to report such payments on forms or final regulations pertaining to one or more of the issues addressed in this ruling have not yet been adopted therefore this ruling may be modified or revoked by adoption of final regulations to the extent the regulations are inconsistent with any conclusions in this ruling see section dollar_figure of revproc_2007_1 2007_1_irb_1 however when the criteria in section dollar_figure of revproc_2007_1 are satisfied a ruling is not revoked or modified retroactively except in rare or unusual circumstances this letter_ruling is based on facts and representations provided by state_agency a and its authorized representatives and is limited to the matters specifically addressed no opinion is expressed as to the tax treatment of the transactions considered herein under the provisions of any other sections of the code or regulations which may be applicable thereto or the tax treatment of any conditions existing at the time of or effects resulting from such transactions which are not specifically addressed herein because it could help resolve federal tax issues a copy of this letter should be maintained with your permanent records you might also wish to advise homeowners participating in program m that the value of benefits they receive under the program has been determined to be excludible from their gross incomes for federal_income_tax purposes pursuant to a power_of_attorney on file with this office copies of this letter_ruling are being sent to your authorized representatives this ruling is directed only to the taxpayer who requested it sec_6110 of the internal_revenue_code provides that it may not be used or cited as precedent sincerely yours s william a jackson _________________________ william a jackson chief branch associate chief_counsel income_tax accounting enclosures copy of this letter copy for sec_6110 purpose-s
